United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-1556
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Parker Willingham

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: September 4, 2012
                            Filed: September 5, 2012
                                   Unpublished
                                 ____________

BYE, GRUENDER, and BENTON, Circuit Judges.
                        ____________

PER CURIAM.

      Parker Willingham appeals the sentence that the district court1 imposed after
revoking his supervised release. His counsel has filed a brief under Anders v.

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
California, 386 U.S. 738 (1967), and seeks leave to withdraw. In the Anders brief,
counsel argues that the sentence is unreasonable, because it is greater than necessary
to meet the statutory goals of sentencing, and that the court failed to adequately
consider and weigh the sentencing factors.

        This court reviews a sentence for abuse of discretion, first ensuring that the
district court committed no significant procedural error, such as failing to consider
relevant 18 U.S.C. § 3553(a) factors, and then considering the substantive
reasonableness of the sentence. See United States v. Miller, 557 F.3d 910, 915-16
(8th Cir. 2009). Willingham did not argue below that any procedural error occurred,
and this court finds no reversible procedural error. See United States v. Molnar, 590
F.3d 912, 914-15 (8th Cir. 2010) (reviewing for plain error when defendant did not
object below). This court also finds that the 24-month prison sentence is reasonable.
First, it is within statutory limits. See 18 U.S.C. § 3583(e)(3). Second, the district
court expressly discussed its reasons for the sentence, including Willingham’s poor
history on supervision, the court’s belief that he was immature, lacked appreciation
or remorse for his wrongful conduct, needed two years in prison to maximize his
potential for rehabilitation, and the court’s overriding concern for community safety.
See 18 U.S.C. § 3553(a)(1) (nature and circumstances of offense, history and
characteristics of defendant), (a)(2)(A)-(C) (need for sentence imposed to promote
respect for the law, provide just punishment, deter criminal conduct, and protect
public from further crimes of defendant); see also United States v. Perkins, 526 F.3d
1107, 1110 (8th Cir. 2008) (court reviews revocation sentence for abuse of discretion,
ensuring sentence is reasonable).

      This court affirms, and grants counsel leave to withdraw.
                       ______________________________




                                         -2-